Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-7-2006

Robinson v. Taylor
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4492




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Robinson v. Taylor" (2006). 2006 Decisions. Paper 233.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/233


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL


         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT

                       NO. 05-4492
                    ________________

                CHARLES M. ROBINSON,

                                  Appellant

                             v.

STANLEY TAYLOR; PAUL HOWARD; THOMAS CARROLL;
  BETTY BURRIS; MAJOR HOLMAN; RONALD DRAKE;
          Cpl. L. M. MERSON; Lt. GODWIN;
              C/O THURMAN STANLEY
       ____________________________________

       On Appeal From the United States District Court
                  For the District of Delaware
                  (D.C. Civ. No. 04-cv-1202)
         District Judge: Honorable Gregory M. Sleet
        ____________________________________

         Submitted Under Third Circuit LAR 34.1(a)
                     August 11, 2006

Before: MCKEE, FUENTES AND NYGAARD, CIRCUIT JUDGES

                 (Filed November 7, 2006)


                _______________________

                        OPINION
                _______________________
PER CURIAM

       Charles Robinson appeals from the order dismissing his civil rights complaint by

the United States District Court for the District of Delaware. For the reasons below, we

will affirm in part, vacate in part, and remand for further proceedings.

       In August 2004, Robinson filed a complaint pursuant to 42 U.S.C. § 1983, alleging

that Corrections Officer Thurman Stanley made racial comments to him regarding his

religion and also made sexual advances and comments toward him. Robinson alleged

that the remaining defendants did nothing to stop the harassment. Further, Robinson

alleged that Stanely retaliated against him for filing numerous grievances regarding

Stanley’s behavior. Robinson sought injunctive relief (Stanley’s termination) and

damages. Defendants filed a motion to dismiss, which the District Court granted.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary

review over a District Court’s order granting a motion to dismiss. See Gould Electronics,

Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000).

       In his complaint, Robinson alleges only that Stanley verbally abused and harassed

him. Robinson does not allege that the remarks and harassment were coupled with actual

physical injury. It is well settled that verbal harassment of a prisoner, although

deplorable, does not violate the Eighth Amendment. See McBride v. Deer, 240 F.3d
1287, 1291 n.3 (10 th Cir. 2001); DeWalt v. Carter, 224 F.3d 607, 612 (7 th Cir. 2000); see

also Boddie v. Schnieder, 105 F.3d 857, 861 (2d Cir. 1997) (rejecting the Eighth



                                              2
Amendment claim of a prisoner who alleged that he “was verbally harassed, touched, and

pressed against without his consent” because “[n]o single incident that he described was

severe enough to be ‘objectively, sufficiently serious.’”). Accordingly, we agree with the

District Court that Robinson failed to state an Eighth Amendment violation against

Stanley.

       Robinson also directs his allegations of abuse and harassment to the remaining

defendants, but does not explain how any of these defendants took actions that could be

considered abusive or harassing. A civil rights claim cannot be premised on a theory of

respondeat superior. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).

Rather, each named defendant must be shown to have been personally involved in the

events or occurrences which underlie a claim. Id. Here, Robinson simply identifies the

defendants by their titles. He does not specifically name each in his statement of the

claim, and refers only to unnamed “supervisors.” Robinson cannot hold these defendants

responsible for the acts of their subordinates simply because of their supervisory

positions. See Rode, 845 F.2d at 1207.

       Finally, Robinson alleges that Stanley retaliated against him after he filed various

grievances about Stanley’s conduct to Stanley’s supervisors. A prisoner alleging

retaliation must show (1) a constitutionally protected conduct, (2) an adverse action by

prison officials which is sufficient to deter a person of ordinary firmness from exercising

his constitutional rights, and (3) a causal link between the exercise of his constitutional



                                              3
rights and the adverse action taken against him. See Rauser v. Horn, 241 F.3d 330, 333

(3d Cir. 2001). The District Court concluded that Robinson did not meet the first prong

of this test because filing a grievance is not constitutionally protected conduct. We

disagree. In Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003), we reversed the district

court’s dismissal of a prisoner’s pro se § 1983 complaint, holding that the prisoner’s

allegation that he was falsely charged with misconduct in retaliation for filing complaints

against a prison officer implicated conduct protected by the First Amendment. The Court

of Appeals for the Second Circuit specifically has held that the filing of prison grievances

is a constitutionally protected activity. See Davis v. Goord, 320 F.3d 346, 352-53 (2d Cir.

2003). Pursuant to Mitchell and Davis, Robinson’s filing of a grievance to complain

about Stanley’s behavior is constitutionally protected conduct, and the District Court

erred in ruling otherwise. Thus, Robinson meets the first prong of the test for showing

retaliation under Rauser. We express no opinion, however, as to whether he can satisfy

the remaining prongs of the test.

       For the foregoing reasons, we will affirm the judgment of the District Court

insofar as it granted the defendants’ motion to dismiss Robinson’s Eighth Amendment

claims against them. We will vacate the order to the extent that it dismissed Robinson’s

retaliation claim against Stanley and will remand for further proceedings consistent with

this opinion.




                                             4